Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j)(19) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 85 to the Registration Statement on Form N-1A of our report dated October 20, 2006 relating to the financial statements and supplementary data of the Growth Portfolio (the "Portfolio"), which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the heading Other Service Providers in such Registration Statement. /s/ PricewaterhouseCoopers LLP PRICEWATERHOUSECOOPERS LLP Boston, Massachusetts April 26, 2007
